Mr. Justice Eakin
delivered the opinion of the court.
In this case the defendant appealed, and the plaintiffs filed a cross-appeal. The defendant now moves to dismiss the cross-appeal, for the reason that the judgment cannot be appealed from by plaintiffs. Plaintiffs consented to the rendition of the judgment given, and thereby waived all right to appeal from it. They filed an alternative motion for a judgment for the sum of $1,264.80, or if the court should find that they were not entitled to that judgment, then that it grant judgment in their favor for the sum of $421.60, and for their costs and disbursements. The court acting upon the said motion granted them the alternative prayer and rendered judgment in their favor for $421,-60, and for their costs and disbursements.
It has been held by this court frequently that no appeal lies from a judgment or decree entered by consent: Twitchell v. Risley, 56 Or. 226 (107 Pac. 459); Rader v. Barr, 22 Or. 495 (29 Pac. 889). Here the motion is in the alternative, that if the court should deny the first part of the motion, it should enter judgment for plaintiffs and against the defendant for $421.60, and for plaintiffs’ costs and disbursements. The court found that plaintiffs were not entitled to judgment for the $1,264.80.
The motion to dismiss is sustained as to plaintiffs’ appeal. Motion Sustained.